United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2673
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                     Rashie Keys

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                           Submitted: January 21, 2016
                             Filed: January 27, 2016
                                  [Unpublished]
                                 ____________

Before WOLLMAN, ARNOLD, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

      As a result of symptoms and behaviors Rashie Keys exhibited before he was
due to be released from federal prison, the United States filed a petition under 18
U.S.C. § 4246, which provides for a person’s commitment to the custody of the
Attorney General for hospitalization and treatment in a suitable facility, if state
placement is unavailable and the person is found, by clear and convincing evidence,
to be suffering from a mental disease or defect as a result of which his release would
create a substantial risk of bodily injury to another person, or serious damage to the
property of another. See 18 U.S.C. § 4246(d). After a hearing, the district court1
found that commitment was appropriate, and Keys appeals.

       Having reviewed the record, we find no clear error. See United States v.
Williams, 299 F.3d 673, 676 (8th Cir. 2002) (factual determinations underlying
§ 4246 decision are clearly erroneous when reviewing court is left with definite and
firm conviction that mistake was made). The mental health professionals who
evaluated Keys diagnosed schizophrenia and antisocial personality disorder, and
opined that, because records revealed a link between Keys’s violent behavior and
mental illness, his release would create a substantial risk of bodily injury to another
person or serious property damage. Keys refused to be evaluated by an independent
psychologist, who could not render an opinion. Given Keys’s diagnosis and evidence
demonstrating his lack of insight concerning his mental condition and a history of
noncompliance with treatment and related deterioration of symptoms and behaviors,
we reject Keys’s challenge to the sufficiency of the evidence. See id. at 676-77;
United States v. Ecker, 30 F.3d 966, 970 (8th Cir. 1994). We also reject his pro se
arguments on appeal related to the timing of the hearing, the district court’s
jurisdiction, the conditions at the treatment facility, his counsel’s performance, and
his completion of his sentence.

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                         -2-